Suit in the nature of an action in ejectment to recover possession of certain described real estate, and damages for trespass.
Under and by virtue of section 942, title 7, Code of 1940, defendant filed suggestion that the suit arose over a disputed boundary line. On issue joined the cause was tried before a jury, and resulted in a verdict and judgment establishing the boundary line in accordance with the suggestion of defendant; and plaintiff appealed.
Plaintiff in the court below (appellant here) requested no written charge, reserved no exception to the court's oral charge, and did not move for a new trial. *Page 226 
The only assignment of error is that the verdict of the jury and the judgment of the court are contrary to the evidence, and are not supported by the evidence. It is the uniform holding of this Court that in the absence of a motion for a new trial, the question of the sufficiency of the evidence cannot be considered. 2 Alabama Digest, Appeal and Error, 294, page 489. The record therefore presents nothing for review, and the cause must be affirmed. It is so ordered.
Affirmed.
GARDNER, C. J., and FOSTER, LAWSON and STAKELY, JJ., concur.